Exhibit 10.13

LOGO [g124255ex1011pg001.jpg]

DEFERRED STOCK UNIT AWARD

Award Number:

 

Award Date     

Number of Units

 

 

    

THIS CERTIFIES THAT UnitedHealth Group Incorporated (the “Company”) has on the
Award Date specified above granted to

(“Participant”) an award (the “Award”) to receive that number of deferred stock
units (the “Deferred Stock Units”) indicated above in the box labeled “Number of
Units,” each Deferred Stock Unit representing the right to receive one share of
UnitedHealth Group Incorporated Common Stock, $.01 par value per share (the
“Common Stock”), subject to the terms and conditions contained in this Award and
the UnitedHealth Group Incorporated 2002 Stock Incentive Plan, as amended (the
“Plan”). A copy of the Plan is available upon request. In the event of any
conflict between the terms of the Plan and this Award, the terms of the Plan
shall govern. Any terms not defined herein shall have the meaning set forth in
the Plan.

* * * * *

1. Rights of the Participant with Respect to the Deferred Stock Units. The
Deferred Stock Units granted pursuant to this Award do not and shall not entitle
Participant to any rights of a shareholder of Common Stock. No shares of Common
Stock shall be issued to Participant in settlement of Deferred Stock Units prior
to the time specified in Section 3.

2. Vesting. The Deferred Stock Units granted pursuant to this Award are 100%
vested as of the Award Date.

3. Conversion of Deferred Stock Units; Issuance of Common Stock. Upon
Participant’s departure from the Company’s Board of Directors for any reason
(with such departure being considered a “separation from service” as set forth
in Treasury Regulation Section 1.409A-1(h)) (“Departure Date”), the Company
shall promptly cause to be issued shares of Common Stock in book-entry form,
registered in Participant’s name (or in the name of Participant’s legal
representatives, beneficiaries or heirs, as the case may be), in payment of
whole Deferred Stock Units. In no event shall settlement



--------------------------------------------------------------------------------

occur later than ninety (90) days following Participant’s Departure Date, unless
such payment is deferred in accordance with the terms and conditions of the
Company’s non-qualified deferred compensation plans and in compliance with
Section 409A of the Internal Revenue Code of 1986 and its accompanying
regulations (“Code Section 409A”).

4. Restriction on Transfer. Participant may not transfer the Deferred Stock
Units except by will or by the laws of descent and distribution or pursuant to a
domestic relations order as defined by the Internal Revenue Code. Any attempt to
otherwise transfer the Deferred Stock Units shall be void. Participant may
specify to whom the Company shall deliver any such shares of Common Stock which
are otherwise payable to Participant in settlement of such Deferred Stock Units,
subject to the requirements of any applicable law.

5. Dividend Equivalents. If a cash dividend is declared and paid by the Company
with respect to the Common Stock, the Participant shall be credited as of the
applicable dividend payment date with an additional number of Deferred Stock
Units (the “Dividend Units”) equal to (A) the total cash dividend the
Participant would have received had the Participant’s Deferred Stock Units (and
any previously credited Dividend Units with respect thereto) been actual shares
of Common Stock, divided by (B) the Fair Market Value of a share of Common Stock
as of the applicable dividend payment date, rounded up to the nearest whole
number if the calculation results in a fraction. As of the conversion date
pursuant to Section 3, the number of Dividend Units paid on the Deferred Stock
Units converting on such conversion date shall also convert into the form of
shares of Common Stock. The terms of this Award certificate shall apply to all
Dividend Units paid on the Deferred Stock Units.

6. Adjustments to Deferred Stock Units. In the event that any dividend or other
distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company or
other similar corporate transaction or event affecting the Common Stock would be
reasonably likely to result in the diminution or enlargement of any of the
benefits or potential benefits intended to be made available under the Award,
the Committee shall, in such manner as it shall deem equitable or appropriate in
order to prevent such diminution or enlargement of any such benefits or
potential benefits, make adjustments to the Award; provided, however, that the
number of shares into which the Deferred Stock Units may be converted shall be
rounded up to the nearest whole number. Without limiting the foregoing, if any
capital reorganization or reclassification of the capital stock of the Company,
or consolidation or merger of the Company with another entity, or the sale of
all or substantially all of the Company’s assets to another entity, shall be
effected in such a way that holders of the Company’s Common Stock shall be
entitled to receive stock, securities, cash or other assets with respect to or
in exchange for such shares, Participant shall have the right to receive upon
the terms and conditions specified in this certificate and in lieu of the shares
of Common Stock of the Company immediately theretofore receivable upon the
settlement of the

 

2



--------------------------------------------------------------------------------

Deferred Stock Units, with appropriate adjustments to prevent diminution or
enlargement of benefits or potential benefits intended to be made available
under the Award, such shares of stock, other securities, cash or other assets as
would have been issued or delivered to Participant if Participant had received
such shares of Common Stock prior to such reorganization, reclassification,
consolidation, merger or sale. The Company shall not effect any such
reorganization, consolidation, merger or sale unless prior to the consummation
thereof the successor entity (if other than the Company) resulting from such
reorganization, consolidation or merger or the entity purchasing such assets
shall assume by written instrument the obligation to deliver to Participant such
shares of stock, securities, cash or other assets as, in accordance with the
foregoing provisions, Participant may be entitled to receive.

7. Miscellaneous.

(a) No Other Rights. This Award does not confer on Participant any right with
respect to the continuance of any relationship with the Company or its
Affiliates.

(b) Unfunded Award. Neither the Plan nor this Award shall create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company or any Affiliate and Participant or any other Person. To the
extent that any Person acquires a right to receive payments from the Company or
any Affiliate pursuant to an Award, such right shall be no greater than the
right of any unsecured creditor of the Company or any Affiliate.

(c) Compliance with Securities Laws. The Company shall not be required to
deliver any shares of Common Stock underlying any Deferred Stock Units until the
requirements of any federal or state securities laws, rules or regulations or
other laws or rules (including the rules of any securities exchange) as may be
determined by the Company to be applicable have been and continue to be
satisfied (including an effective registration of the shares under federal and
state securities laws). The Company will use its best efforts to complete all
actions necessary for such compliance so that settlement can occur within the
period specified in Section 3; provided that if such compliance causes
settlement within such period to be administratively impractical within the
meaning of Treasury Regulation Section 1.409A-1(b)(4)(ii), settlement shall
occur as soon as administratively practical. To the extent an Award is subject
to Code Section 409A, settlement shall occur at the earliest date at which the
Company anticipates that such settlement will not cause a violation of
applicable law.

(d) Document Conflict. An original record of this Award and all the terms hereof
is held on file by the Company. To the extent there is any conflict between the
terms contained in this Award and the terms contained in the original held by
the Company, the terms of the original held by the Company shall control.

(e) Severability. If a court or arbitrator decides that any provision of this
Award is invalid or overbroad, Participant agrees that the court or arbitrator
should narrow such provision so that it is enforceable or, if narrowing is not
possible or permissible, such provision should be considered severed and the
other provisions of this Award should be unaffected.

 

3



--------------------------------------------------------------------------------

(f) Entire Agreement; Modification. This Award document the Plan constitute the
entire agreement between the parties with respect to the terms and supersede all
prior or written or oral negotiations, commitments, representations and
agreements with respect thereto. The terms and conditions set forth in this
Award document may only be modified or amended in a writing, signed by both
parties.

(g) Governing Law. The validity, construction and effect of this Award and any
rules and regulations relating to this Award shall be determined in accordance
with the laws of the State of Minnesota (without regard to its conflict of law
principles).

(h) Code Section 409A. The Company intends that the Award shall comply with Code
Section 409A. If the Award is subject to Code Section 409A and Participant is a
“specified employee” (within the meaning of Code Section 409A and determined
pursuant to procedures adopted by the Company) as of the Departure Date, payment
shall be made on the first day following the six (6) month anniversary of
Participant’s Departure Date (or, if earlier than the end of the six (6) month
period, the date of the Participant’s death). In no event shall the Company
and/or its affiliates be liable for any tax, interest or penalties that may be
imposed on Participant (or Participant’s estate) under Code Section 409A.

 

4